Cook, J.,
dissenting. The majority decides that “R.C. 2967.11 violates the constitutional doctrine of separation of powers” because it “enable[s] the executive branch to prosecute an inmate for a crime, to determine whether a crime has been committed, and to impose a sentence for that crime.” I differ because I agree with the state’s premise that “bad time” is part of the original judicially imposed sentence. And since “bad time” is a part of the offender’s original sentence, then its administration by the executive branch presents no separation-of-powers issue.
I. The Presumption of Constitutionality
We know that enactments of the General Assembly are presumed to be constitutional. In order for this court to declare a statute unconstitutional, it must appear beyond a reasonable doubt that the statute is incompatible with particular constitutional provisions. State v. Cook (1998), 83 Ohio St.3d 404, 409, 700 N.E.2d 570, 576. The majority opinion fails to acknowledge these axioms of *137judicial restraint that ought to anchor any analysis involving the separation-of-powers principle.
The instant cases present a facial challenge to the constitutionality of R.C. 2967.11. Such challenges are the most difficult to mount successfully, because the challenger must establish that no set of circumstances exists under which the Act would be valid. State v. Coleman (1997), 124 Ohio App.3d 78, 80, 705 N.E.2d 419, 421, citing United States v. Salerno (1987), 481 U.S. 739, 749, 107 S.Ct. 2095, 2102-2103, 95 L.Ed.2d 697, 710.
II. The United States Supreme Court Assesses Interference with Another Branch under the Separation-of-Powers Doctrine
The interconnected roles of the executive and judicial branches under the “bad time” scheme would not offend the separation-of-powers doctrine if analyzed according to federal jurisprudence on the subject. The United States Supreme Court has “squarely rejected” the “ ‘archaic view of the separation of powers as requiring three airtight departments of government.’ ” Nixon v. Admr. of Gen. Serv. (1977), 433 U.S. 425, 443, 97 S.Ct. 2777, 2790, 53 L.Ed.2d 867, 891, citing United States v. Nixon (1974), 418 U.S. 683, 94 S.Ct. 3090, 41 L.Ed.2d 1039, and quoting Nixon v. Admr. of Gen. Serv. (D.D.C.1976), 408 F.Supp. 321, 342.
In its place, the Supreme Court has adopted the more “pragmatic, flexible approach” advocated by James Madison in Federalist No. 47. 433 U.S. at 442, 97 S.Ct. at 2789, 53 L.Ed.2d at 890. Accordingly, the Supreme Court in Nixon v. Admr. did not merely consider the nature of the challenged legislative Act (ie., was it “executive” or “judicial”) to determine whether Congress violated the separation of powers. Rather, the Supreme Court focused on the extent to which the legislative Act actually “prevent[edj the Executive Branch from accomplishing its constitutionally assigned functions.” (Emphasis added.) Id. at 443, 97 S.Ct. at 2790, 53 L.Ed.2d at 891, citing United States v. Nixon, 418 U.S. at 711—712, 94 S.Ct. at 3109, 41 L.Ed.2d at 1066.
If applied to our case, that approach would focus not on whether the Parole Board’s delegated function under R.C. 2967.11 could be described as “adjudicatory” in nature, but would focus instead on the extent to which the “bad time” statute prevents the judicial branch from accomplishing its constitutionally assigned functions. Id.
Until today, Ohio cases reflected the Nixon sort of analysis. In State ex rel. Plain Dealer Publishing Co. v. Cleveland, we determined that the separation-of-powers doctrine “applies only when there is some interference with another governmental branch.” (Emphasis added.) (1996), 75 Ohio St.3d 31, 38, 661 N.E.2d 187, 193. The majority discounts as dictum Plain Dealer’s congruence with the United States Supreme Court. But this court reiterated the link *138between unconstitutional interbranch interference and the separation of powers after Plain Dealer. In State v. Hochhausler, we held that a statute violated the separation of powers because the Act “improperly interfere[d]” with the exercise of a court’s functions by depriving courts of their ability to grant a stay. (1996), 76 Ohio St.3d 455, 464, 668 N.E.2d 457, 466. I would follow Plain Dealer and Hochhausler here, assessing whether the adjudicatory functions of the Parole Board under R.C. 2967.11 interfere with the judicial branch by preventing our branch from accomplishing its own judicial functions.
The majority rejects the interference requirement of Nixon v. Admr. and Plain Dealer, and focuses instead on the form of the prison disciplinary proceedings that occur under R.C. 2967.11. Accordingly, the majority assigns significant weight to the fact that R.C. 2967.11(A) defines a bad-time “violation” as a “criminal offense.” But the fact that the General Assembly chose the drafting strategy of defining “violations” with reference to the offenses listed in our criminal code does not transform those disciplinary “violations” — for which administrative discipline is a constitutionally permissible response — into “crimes” resulting in a new determination of guilt or innocence. See VFW Post 8586 v. Ohio Liquor Control Comm. (1998), 83 Ohio St.3d 79, 697 N.E.2d 655.
In VFW Post, for example, we determined that in order to find a violation of an administrative rule regarding gambling devices, the Liquor Commission must determine that the gambling devices in question were used to commit one of the gambling offenses listed in the criminal code. Id. at 81, 697 N.E.2d at'658. In the same ease, we noted that while a criminal conviction must be supported by proof beyond a reasonable doubt, a violation of the administrative rule need only be supported by a preponderance of the evidence. Id. That administrative discipline may result from “violations” defined with reference to the criminal code does not prevent an agency from engaging in its delegated adjudicatory function, even in the absence of a judicial determination of guilt beyond a reasonable doubt. See In re Eastway (1994), 95 Ohio App.3d 516, 525, 642 N.E.2d 1135, 1141 (holding that the acts of a physician that would constitute a felony'under Ohio law could be considered by the State Medical Board in imposing discipline, even though the physician was not convicted of a felony as a result of those acts).
The majority also believes that the “bad time” statute impermissibly permits the Parole Board to “determine whether a crime has been committed” and “impose a sentence for that crime.” But though R.C. 2967.11(B) permits the Parole Board to “punish” a prisoner and “extend” a sentence, the General Assembly carefully noted that this occurs only “[a]s part of’ the prisoner’s original sentence —which is imposed by the judicial branch. See R.C. 2967.11(B). Other provisions of the Revised Code explicitly confirm that the “bad time” extension is a part of the offender’s original sentence. R.C. *1392929.19(B)(3)(b) requires the original sentencing judge to notify the offender at the sentencing hearing that “as part of the sentence, the Parole Board may extend the stated prison term for certain violations of prison rules.” (Emphasis added.) And R.C. 2943.032 requires the trial judge to provide similar notice to defendants prior to accepting their pleas.
“Prison disciplinary proceedings are not part of a criminal prosecution.” Wolff v. McDonnell (1974), 418 U.S. 539, 556, 94 S.Ct. 2963, 2975, 41 L.Ed.2d 935, 951. Because I believe that the same can be said for the rule-infraction proceedings that occur under R.C. 2967.11,1 respectfully dissent.
Douglas, J., concurs in the foregoing dissenting opinion.